Title: From George Washington to John Blair, 4 December 1772 [letter not found]
From: Washington, George
To: Blair, John Jr.

Letter not found: to John Blair, Jr., 4 Dec. 1772. On 9 Dec. 1772 the Exec. Journals of Virginia CouncilH. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66. (6:516) reported: “Col. Washingtons Letter of the 4th, Inst. to the Clerk, and the Resolves (therein inclosed) of the Commissioned Officers of the first Virginia Regt. at a meeting at Fredericksburg on the 23d of Last Month, were laid before the Board.”